                                                                             Case 2:18-cv-01216-GMN-PAL Document 26 Filed 08/07/18 Page 1 of 2



                                                                         1   ALVERSON TAYLOR & SANDERS
                                                                             KURT R. BONDS, ESQ.
                                                                         2   Nevada Bar #6228
                                                                         3   6605 Grand Montecito Parkway, Suite 200
                                                                             Las Vegas, Nevada 89149
                                                                         4   (702) 384-7000
                                                                             FAX (702) 385-7000
                                                                         5   efile@alversontaylor.com
                                                                         6   Attorneys for InTouch Credit Union

                                                                         7                                UNITED STATE DISTRICT COURT

                                                                         8                                      DISTRICT OF NEVADA
                                                                         9
                                                                               ANTHONY DESMOND FLORIAN, an                      Case No. 2:18-cv-01216
                                                                        10    individual; THO NGEN, an individual;

                                                                        11                  Plaintiffs,
                                                                              v.                                                    STIPULATION AND ORDER
                                                                        12
ALVERSON TAYLOR & SANDERS




                                                                                                                                 EXTENDING DEFENDANT INTOUCH
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                        13    CHEX SYSTEMS, INC., a foreign corporation;         CREDIT UNION TIME TO RESPOND
                                                                              EQUIFAX INFORMATION SERVICES, LLC,                   TO PLAINTIFFS’ COMPLAINT
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14    a foreign limited-liability company; EXPERIAN
                                                                              INFORMATION SOLUTIONS, INC., a foreign
                                                LAWYERS




                                                                        15    corporation; ITCU LLC, a foreign limited-                    (FIRST REQUEST)
                                                                        16    liability; AFFIRM, INC., a foreign corporation;
                                                                              BANK OF AMERICA, N.A., a national banking
                                                                        17    association; BARCLAYS BANK DELAWARE,
                                                                              a foreign corporation; CAPITAL ONE BANK
                                                                        18    (USA) , N.A., a national banking association;
                                                                        19    CHASE BANK USA, N.A., a national banking
                                                                              association; CITIBANK, N.A., a national
                                                                        20    banking association; DEPARTMENT STORES
                                                                              NATIONAL BANK, a national banking
                                                                        21    association; INTOUCH CREDIT UNION, a
                                                                              foreign non-profit corporation; SYNCHRONY
                                                                        22
                                                                              BANK, a foreign corporation; U.S. BANK,
                                                                        23    N.A., a national banking association.

                                                                        24                 Defendants.
                                                                        25
                                                                                           COME NOW Plaintiffs, Anthony Desmond Florian and Tho Nguyen (“Plaintiffs”),
                                                                        26
                                                                             and Defendant InTouch Credit Union (“ITCU”), by and through their respective counsel, and file
                                                                        27

                                                                        28   their Joint Stipulation Extending Defendant ITCU’s Time to Respond to Plaintiffs’ Complaint.

                                                                                                                            1                                KB/86
                                                                             Case 2:18-cv-01216-GMN-PAL Document 26 Filed 08/07/18 Page 2 of 2



                                                                         1          On July 3, 2018, Plaintiffs filed their Complaint. The current deadline for ITCU to answer or
                                                                         2   otherwise respond to Plaintiff’s Complaint is August 2, 2018. Plaintiff has agreed to extend the
                                                                         3
                                                                             deadline in which InTouch Credit Union has to file responsive pleadings to Plaintiff’s Complaint
                                                                         4
                                                                             until August 31, 2018.
                                                                         5

                                                                         6   Dated this 1st day of August, 2018
                                                                         7   ALVERSON, TAYLOR, MORTENSEN & SANDERS
                                                                         8
                                                                             //S// Kurt R. Bonds_______________________
                                                                         9   Kurt Bonds
                                                                             Nevada Bar No.
                                                                        10   6605 Grand Montecito Parkway, Suite 200
                                                                        11   Las Vegas, Nevada 89149
                                                                             Telephone (702) 384-7000
                                                                        12   Counsel for ITCU LLC
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                             Email: KBonds@AlversonTaylor.com
                                                                        13   Counsel for Trans Union LLC
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14
                                                                             Dated this 1st day of August, 2018
                                                LAWYERS




                                                                        15
                                                                             LAW OFFICE OF KEVIN L. HERNANDEZ
                                                                        16

                                                                        17   //S// Kevin L. Hernandez
                                                                             Kevin L. Hernandez
                                                                        18   Nevada Bar No. 12594
                                                                             2510 Wigwam Parkway, Suite 206
                                                                        19
                                                                             Henderson, NV 89074
                                                                        20   Telephone: (702) 563-4450
                                                                             Facsimile: (702) 552-0408
                                                                        21   Email: kevin@kevinhernandezlaw.com
                                                                             Counsel for Plaintiff
                                                                        22

                                                                        23                                               ORDER

                                                                        24   IT IS SO ORDERED.
                                                                        25   Dated this 3rd day of October, 2018.
                                                                        26

                                                                        27
                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                        28
                                                                                                                             2                                   KB/86
